Citation Nr: 0524702	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1994 to 
November 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in June 2005.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

Generalized anxiety disorder is attributable to service.  


CONCLUSION OF LAW

Generalized anxiety disorder was incurred as a result of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2004).

Initially, the Board notes that any defect with regard to 
VCAA is harmless error, as the claim is herein granted.  

The appellant has appealed the denial of service connection 
for anxiety disorder.  A VA examiner has attributed the onset 
of the disorder to incidents while in service.  The Board 
also notes that the appellant has already been service 
connected for phobia of the ocean.  In 2001, the examiner 
entered a diagnosis of generalized anxiety disorder, but in 
2002, the examiner established that it was in remission.

The primary issue before the Board is whether the appellant 
has a chronic anxiety disorder.  It appears that during the 
appeal, there was activity of the anxiety disorder, thus he 
had disability during the appeal.  In 2002, the examiner 
established that the condition was in remission; however, he 
qualified his opinion by commenting that it appeared to be in 
remission, thus leaving room for doubt.  More importantly, he 
established that the condition was in remission rather than 
cured.  This fact goes to the degree of disability rather 
than whether there is a chronic disability.  

In sum, there is adequate evidence to establish the existence 
of disability due to an in-service event during the appeal 
period.  The fact that the disorder may be in remission goes 
to whether a staged rating should be assigned rather than 
whether service connection should be granted in this case.

The evidence is in favor of the claim.  Consequently, the 
benefit sought on appeal is granted.  








ORDER

Service connection for generalized anxiety disorder is 
granted.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


